Lenk, J.
(concurring). I concur in the decision in all respects but write separately to address only the subject of college costs, an issue that we see arising with some frequency of late. This is due in no small part to the fact that, at the same time that a college education has become an ever more necessary career predicate, the costs of providing one have simply skyrocketed. Even intact families of some financial means who wish to provide this opportunity often find themselves hard pressed to pay for college tuition, room, and board out of current income; those who have not otherwise saved for it may willingly tap other marital assets such as the equity in their homes or mutually incur other marital debt.
The difficulty is greatly magnified when the issue is confronted by divorcing couples, not all of whom are able, or willing, to sort it out for themselves. When, as here, divorcing couples of considerable means and education, who apparently intend their children to receive a college education, cannot agree upon how to divide marital property and apportion ongoing obligations, let alone the matter of paying for college, their unresolved and often intractable disputes are laid before Probate and Family Court judges. These judges do their best to resolve such disputes in as global, long-term, workable, and stabilizing a fashion as possible for all concerned. Deferring until the time college is on the doorstep the decision who will pay for all or part of it often undercuts this salutary effort and renders expensive future litigation to settle the question terribly likely. In the interim, with the marital assets already divided and a *767contested divorce behind them, neither parent may perceive much rational incentive to plan or save from current income for college costs, guided by the hope that the other parent will ultimately be seen as more able to pay. When the time comes, however, neither may be in the position to do so, much to the child’s detriment.
I concur in the result reached here because, in the circumstances, the judge’s resolution of the college cost issue did not in certain respects comport with settled case law by which we are constrained. That the judge tried to address the issue, however, was quite understandable. The judge’s order as to the two younger children was structured as being, in essence, in the nature of a child support order. To the extent that payment of college costs is viewed as child support, G. L. c. 208, § 28, and the cases construing it limit to “current” need any support amount awarded. Child support (available for college-bound dependent children over the age of eighteen) is generally deemed prematurely awarded as to a child much under that age for whom college is not yet on the horizon. Cf. American Law Institute (ALI), Principles of the Law of Family Dissolution: Analysis and Recommendations § 3.12 (2002).1 Nothing in the judge’s order suggests reliance upon G. L. c. 208, § 34, which expressly permits judges at the time of divorce to consider the future needs of dependent children “in fixing the nature and value of the property to be so assigned.” Hence, we need not decide whether a judge may, in appropriate circumstances not limited to “children with special needs or profligate parents,” Lang v. Koon, 61 Mass. App. Ct. 22, 25 (2004), require one or both parents to set up, as part of the division of marital assets, a trust or like mechanism for possible future college costs that would revert to the parent(s) if the dependent child later did not attend college or there were some other source of payment for such costs (such as merit scholarships).

We have cited with favor the American Law Institute’s commentary suggesting that it is appropriate to fashion child support orders in a manner consistent with that which the noncustodial parent should reasonably have been expected to contribute had the child lived with him. Brooks v. Piela, ante 731, 737 n.8 (2004).